161 Ariz. 364 (1989)
778 P.2d 1260
THE FUND MANAGER, Public Safety Personnel Retirement System, Plaintiff/Appellee,
v.
Robert K. CORBIN, Attorney General of the State of Arizona, Defendant/Appellant. The STATE of Arizona, Plaintiff/Appellant,
v.
EATON, LAZARUS, DODGE & LOWRY, LTD., a professional corporation, Defendant/Appellee.
No. CV-88-0418-PR.
Supreme Court of Arizona, En Banc.
April 13, 1989.
Reconsideration Denied July 7, 1989.
Eaton, Lazarus & Dodge, Ltd. by David D. Dodge, Marc R. Lieberman and Susan G. Sendrow, Phoenix, for plaintiff/appellee, defendant/appellee.
Robert K. Corbin, Atty. Gen. by Anthony B. Ching, Sol. Gen., Phoenix, for defendant/appellant, plaintiff/appellant.
Arizona Center for Law in the Public Interest by David S. Baron, Tucson, for amicus curiae.

OPINION
LIVERMORE, Judge.
Because the retroactivity of the statute in question, on the facts of this case, served only to validate a payment for services already rendered, the moral obligation of the State to pay for those services would justify either a legislative bill authorizing such payment or, as here, a bill *365 excusing repayment. See Udall v. State Loan Board, 35 Ariz. 1, 273 P. 721 (1929). Furthermore, the legislature may retroactively validate the method by which a public body purchases goods or services. See Southern California Gas Co. v. Public Utilities Commission, 38 Cal.3rd 64, 67, 211 Cal. Rptr. 99, 101, 695 P.2d 186, 188 (1985) ("the Legislature may supply retroactively, through a curative or validating act, any authority it could have provided prospectively through an enabling act"). We need not, therefore, reach the issue of whether the claim by the Attorney General had vested.
Except for the discussion of when a substantive legal right vests, the opinion of the Court of Appeals is approved. Appellees are awarded their attorneys' fees on appeal in an amount to be determined upon the filing of the statement required by Rule 21(c), Ariz.R.Civ.App.Proc., 17B A.R.S. The judgment in favor of the Fund Manager is affirmed. The appeal against Eaton, Lazarus, Dodge & Lowry, Ltd. is dismissed.
FELDMAN, V.C.J., and CAMERON, CLABORNE, and MINKER, JJ., concur.
GORDON, C.J., MOELLER and CORCORAN, JJ., did not participate in this decision; pursuant to Ariz. Const. art. 6, § 3.
LIVERMORE, Judge, Court of Appeals, Division Two, CLABORNE, Judge, Court of Appeals, Division One, and ALLEN G. MINKER, Judge, Greenlee County Superior Court were designated to sit in their stead.